       1
       2                                    UNITED STATES DISTRICT COURT

       3                                   EASTERN DISTRICT OF TENNESSEE

       4
           CHILDREN’S HEALTH DEFENSE, et al.,                           Case No. 1:21-cv-00200
       5
                             Plaintiffs,
       6
                             v.
       7
           FOOD & DRUG ADMINISTRATION, et al.,
       8
                             Defendants
       9
   10
   11        DECLARATION OF ROBERT E. BARNES, ESQ., IN SUPPORT OF PLAINTIFFS’ EX
              PARTE APPLICATION TO ISSUE AN ORDER STAYING THE FOOD and DRUG
   12       ADMINISTRATION’S BIOLOGIC LICENSE FOR THE PFIZER COMIRNATY COVID-
                                        19 VACCINE [5 U.S.C. §705]
   13                 [Ex Parte Application and Motion For Stay Order filed concurrently]
                ___________________________________________________________________
   14
   15                                                          BARNES LAW
                                                               Derek A. Jordan (Tenn. Bar No. 34299)
   16                                                          700 South Flower Street, Suite 1000
                                                               Los Angeles, CA 90017
   17                                                          Tel: (310) 510-6211
                                                               Email: derekjordan@barneslawllp.com
   18                                                          Attorneys for Plaintiffs CHILDREN’S HEALTH
                                                               DEFENSE and AMY MILLER.
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
            Case No. 1:21-cv-00200
            Declaration of Robert E. Barnes, Esq., In Support Of Plaintiffs’ Ex Parte Application To Issue Stay Order [5
Case        U.S.C. §705]
       1:21-cv-00200-DCLC-CHS             Document 8-1 Filed 09/09/21 Page 1 of 3 PageID #: 561
           I, ROBERT E. BARNES, Esq., hereby declare as follows:
       1
                1. I am an attorney, duly licensed to practice law in the State of Tennessee. I am the principal
       2
       3            of Barnes Law, and plaintiffs Children’s Health Defense and Amy Miller are my clients

       4            (“Plaintiff”). I make this declaration in support of Plaintiffs’ Ex Parte Application To Issue
       5            An order Staying The Food and Drug Administration’s Biologic License For The Pfizer
       6
                    Comirnaty COVID-19 Vaccine (the “Application”).
       7
                2. The facts stated herein are within my personal knowledge and if called upon to testify, I can
       8
                    truthfully and competently do so as to all matters herein.
       9
   10           3. On August 31, 2021, the complaint in this action was filed.

   11           4. On September 3, 2021, Plaintiffs filed a request for the clerk of this Court to issue a

   12               summons for service.
   13           5. On September 7 and 8, 2021, Plaintiffs had the summons and complaint in this action served
   14
                    upon the Defendants pursuant to FRCP 4(i).
   15
   16
                    I declare under penalty of perjury that the foregoing is true and correct. Executed this 9th
   17
           day of September, 2021, in Las Vegas, Nevada.
   18
   19
   20                                                          Robert E. Barnes, Esq.
                                                               Declarant
   21
   22
   23
   24
   25
   26
   27
   28                                                            -1-
            Case No. 1:21-cv-00200
            Declaration of Robert E. Barnes, Esq., In Support Of Plaintiffs’ Ex Parte Application To Issue Stay Order [5
Case        U.S.C. §705]
       1:21-cv-00200-DCLC-CHS             Document 8-1 Filed 09/09/21 Page 2 of 3 PageID #: 562
                                         UNITED STATES DISTRICT COURT
    1
                                         EASTERN DISTRICT OF TENNESSEE
    2
    3
        CHILDREN’S HEALTH DEFENSE, et al,                         Case No.: 1:21-cv-00200
    4
                           Plaintiffs,                            CERTIFICATE OF SERVICE
    5
               v.
    6
        FOOD & DRUG ADMINISTRATION, et al.
    7
                           Defendants.
    8
        _____________________________________
    9
   10
                   IT IS HEREBY CERTIFIED THAT:
   11
                   I, Robert Holzinger, am a citizen of the United States and am at least 18 years of age. My
   12
        business address is 700 South Flower Street, Suite 1000, Los Angeles, California 90017.
   13
                   I am not a party to the above titled action. I have caused service of “Declaration of Robert
   14
        E. Barnes, Esq., In Support of Plaintiffs’ Ex Parte Application To Issue An Order Staying The
   15
        Food and Drug Administration’s Biologic License For the Pfizer Comirnaty COVID-19
   16
        Vaccine [5 U.S.C. § 705]” on the following party(ies) by filing with the Clerk of the Court using
   17
        the CM/ECF system, and that a courtesy copy was forwarded by mail to the following defendant
   18
        parties:
   19
   20
                   Food & Drug Administration                      Food & Drug Administration
   21              c/o U.S. Attorney's Office                      c/o U.S. Department of Justice
                   1110 Market Street, Suite 515                   950 Pennsylvania Avenue, NW
   22              Chattanooga, TN 37402                           Washington, DC 20530-0001
   23              Janet Woodcock,
   24              acting commissioner of Food & Drugs
                   Food & Drug Administration
   25              10903 New Hampshire Avenue
                   Silver Spring, MD 20993
   26
                          I declare under penalty of perjury that the foregoing is true and correct. Executed
   27
   28   on September 9, 2021.

                                                      /s/ Robert Holzinger
Case 1:21-cv-00200-DCLC-CHS Document 8-1 Filed 09/09/21 Page 3 of 3 PageID #: 563
                                                   Certificate Of Service
